PER CURIAM.
By petition for certiorari the petitioner, Loran C. Carlton, a real estate salesman, seeks review and reversal of a final order of the respondent Florida Real Estate Commission finding that petitioner had “actively concealed his personal interest” in a parcel of property of which he was the procuring cause of the execution of a contract to purchase by one Virgil Norris for which infraction the respondent Commission imposed the maximum penalty allowed by law, suspension of his license for a period of two years. A hearing officer submitted a recommended order containing findings and conclusions. The Commission accepted the findings but rejected the conclusions. It is clear that the public records revealed that petitioner had an interest in the subject property as did the abstract and title insurance binder ultimately submitted to the prospective purchaser. Although it is apparent that petitioner was guilty of a “technical” violation the record does not establish a conscious effort to deceive nor does it reflect such conduct as to justify imposition of the maximum penalty allowed by law. (See Poirier v. Division of Health, Department of Health and Rehabilitative Services, 351 So.2d 50 (Fla. 1st DCA 1977), opinion filed August 5, 1977, authorities therein cited.) Accordingly, the petition is granted but the order of which review is sought is approved and affirmed except as to the period of suspension which is hereby reduced to one year.
IT IS SO ORDERED.
BOYER, Acting C. J., and MILLS, concur.
ERVIN, J., concurring and dissenting.